Title: From John Adams to John Brown, 15 September 1789
From: Adams, John
To: Brown, John



Sir
New York Septr: 15. 1789

I received your letter I received in due time your favour of August 24, the subject of which has since been under the deliberation of both houses. The act which has been the result of their attention to the petitions of New Port Providence  and other towns, will appear to you probably before this letter. Whether it will, in all respects be conformable to your wishes, I am not able to say: but it seemed to be the greatest length that some of the best informed members, thought it safe to go. We are all very sanguine in our hopes, that you will send us members of both houses, before the 15 of Jany:, Indeed on the first Monday in December. All unkind questions will then be done away. But if unhappily Rhode Island should not call a convention; or calling one not adopt the constitution, Something much more serious than has ever yet been done or talked of will most probably be undertaken. We have very often been irritated with rumors of correspondences between the Antis in your state and those in Massachusetts, New York, Virginia, N Carolina &c. and even with insinuations of intrigues with British emmisaries. These are very serious reports. Such intercourses are extreamly criminal in the citizens of the Union, and hostile at least in those who are not—If the citizens of Rhode Island place themselves in the light of correspondence with criminal citizens of the union, or in that of ennemies to the United States, their good sense will suggest to them, that the consequences will be very speedy and very bitter. I rely upon it therefore, that unless your state is devoted and abandoned to the judicial dispensations of heaven, that your people will open their eyes before it is too late. This is the very serious advice of one who has ever been and still is the hearty friend, but who must cease to be so when they become the enemies of the united states. There can be no medium. Enemies they must be, or fellow citizens, and that in a very short time.
I am sir &c &c
J. Adams